UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                           /{1 CiV. l-/55/   (LAP)
                       Plaintiff (s),
                                                    ORDER
          -against-



                       Defendant(s).

-----------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:

          Counsel shall confer and inform Judge Preska by letter

no later than   Mti/lhfJ,},)oQ      of the status of the

action/remaining claims/defendants.



SO ORDERED.




                                  LORETTA A. PRESKA,

                                  Senior U.S.D.J.



Dated:luJ;UA.CUtJ    )lp
                       1
                           JOJO
New York, New York
